Citation Nr: 1510351	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for vascular headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from June 1975 to June 1979.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at an October 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected headaches may have worsened since his last VA examination in February 2010.  For example, the February 2010 examination report indicates that he experienced weekly headaches which were not prostrating and that ordinary activities were possible because the headaches were frequently nocturnal.  However, the Veteran reported on his December 2012 substantive appeal (VA Form 9) and during the October 2014 hearing that the headaches had become more frequent, that he had missed time from work due to headaches, and that he occasionally had to rest in a dark room and apply a cold compress due to headaches.  Although a "Headaches Disability Benefits Questionnaire" form (VA Form 21-0960C-8) was submitted by the Veteran's private physician in October 2014 and it indicates that the Veteran did not experience any characteristic prostrating attacks of headache pain, a VA examination has not been conducted since February 2010 and the case is otherwise being remanded to obtain additional treatment records.  Hence, given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected headaches is triggered.

Also, entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran reported during the October 2014 hearing that he had retired and he claims that he is unable to work due to his service-connected headaches.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). Therefore, upon remand, the VA examiner addressing the severity of the Veteran's headaches should also discuss the impact of said headaches on the Veteran's employability.  Thus, a remand is also necessary to obtain such information.

Furthermore, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Thus, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected headaches and there is any period since June 2009 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Additionally, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Also, the issue of entitlement to a TDIU is inextricably intertwined with the appeal for a higher initial rating for vascular headaches.

Moreover, a May 2010 VA nursing specialty clinic note indicates that the Veteran sought VA treatment for severe headaches at the VA Medical Center in Birmingham, Alabama (VAMC Birmingham).  This treatment record, however, does not include any documentation of the treatment that the Veteran received for his headaches and there are no additional VA treatment records included among his paperless records.  Hence, it appears that there may be additional relevant VA treatment records that have not yet been obtained.  Such records should be obtained upon remand.

In addition, the Veteran reported during the October 2014 hearing that he received relevant treatment from Dr. Sesay (see page 3 of the hearing transcript).  There are no treatment records from this physician in the file.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records. 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU. 

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since June 2008.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for headaches, to include the dates of any such treatment.  

The Veteran shall specifically be asked to complete an authorization for VA to obtain all records of his treatment for headaches from Dr. Sesay (see page 3 of the hearing transcript), and from any other sufficiently identified private treatment provider.  

4.  Obtain all VA records of treatment, to specifically include:

(a)  all records from VAMC Birmingham (see the May 2010 VA nursing specialty clinic note); and 
(b)  all such records from any other sufficiently identified VA facility.

5.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected headaches.  All indicated tests and studies shall be conducted.
All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.

The examiner shall also specifically opine as to whether the Veteran's headaches are productive of severe economic inadaptability.

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's headaches, emphasizing what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of that service-connected disability on his ability to work and perform daily living activities.

A complete rationale shall be given for any opinions and conclusions expressed.

6.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected headaches and there is any period since June 2009 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

7.  Then, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


